DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 Jan 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (US 9,110,475).
Regarding Claim 1, Simpson discloses a butterfly valve assembly (Figure 1). The assembly comprising: 
a butterfly element (14B) configured to control fluid flow through a main conduit (16); and 
a butterfly controller (20) configured to control the butterfly element, comprising a first chamber for receiving fluid at a first pressure (44), a second chamber for receiving fluid at a second pressure (40), and an actuator responsive to the first pressure and the second pressure (32 and 45); and 
a relief valve (60) arranged to regulate the first pressure in the first chamber within a predetermined pressure range (Figure 3), wherein the relief valve comprises an adjustment mechanism (190) for adjusting the predetermined pressure range (Col 5, lines 61-67).  
Regarding Claim 2, Simpson discloses where the adjustment mechanism of the relief valve (190) comprises a spring (186) and a tuning screw operable to adjust the pressure at which the relief valves opens (190), to thereby adjust the predetermined pressure range (Col 5, lines 61-67).  
Regarding Claim 13, Simpson discloses where the butterfly valve assembly is an integrated butterfly valve assembly (Figure 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 9,110,475) in view of Fowler et al (US 2009/0229682).
Regarding Claim 3, Simpson discloses all essential elements of the current invention as discussed above but fails to expressly disclose where the butterfly controller comprises a biasing element arranged to bias the actuator to a first position.  
Fowler et al teach a butterfly valve assembly (Figure 1) with a butterfly controller (106 generally) where the butterfly controller comprises a biasing element (127) arranged to bias the actuator (134) to a first position (shown in Figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson to incorporate the teachings of Fowler et al to provide for where the butterfly controller comprises a biasing element arranged to bias the actuator to a first position.  Doing so would be combining prior art elements according to known methods (the spring of Fowler et al with the butterfly controller of Simpson) to yield predictable results (to provide for the valve actuator to move into, or stay in, a safe valve position in the event of loss of pressure within the system).
Regarding Claim 4, Simpson discloses all essential elements of the current invention as discussed above except for a shut-off valve arranged to control the second pressure of fluid in the second chamber of the butterfly controller.
Fowler et al teach a butterfly valve assembly (Figure 1) with a shut-off valve (116) arranged to control the second pressure of fluid in the second chamber (at least 130) of the butterfly controller (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson to incorporate the teachings of Fowler et al to provide for a shut-off valve arranged to control the second pressure of fluid in the second chamber of the butterfly controller.  Doing so would be combining prior art elements according to known methods (the shut-off valve of Fowler et al with the butterfly controller of Simpson) to yield predictable results (to provide for the valve actuator to move into, or stay in, a safe valve position in the event manual override of the system).

Regarding Claim 5, Simpson discloses all essential elements of the current invention as discussed above but fails to expressly disclose an orifice fluidly connecting the relief valve to the main conduit at a location upstream of the butterfly element, wherein the orifice is configured to restrict fluid flow through itself.  
Fowler et al teach a butterfly valve assembly (Figure 1) and an orifice (114) fluidly connecting the relief valve to the main conduit at a location upstream of the butterfly element (Figure 1), wherein the orifice is configured to restrict fluid flow through itself (via 110).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson to incorporate the teachings of Fowler et al to provide for an orifice fluidly connecting the relief valve to the main conduit at a location upstream of the butterfly element, wherein the orifice is configured to restrict fluid flow through itself.  Doing so would be combining prior art elements according to known methods (the orifice of Fowler et al with the butterfly controller of Simpson) to yield predictable results (to protect the butterfly valve controller from pressure surges within the main conduit).
Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 9,110,475) in view of Beard et al (US 2020/0386068).
Regarding Claim 6, Simpson discloses all essential elements of the current invention as discussed above except for a manual override operable to lock the butterfly element in a fully open position or a fully closed position.  
Beard et al teach a valve assembly (128 in Figure 2) with a manual override (124) operable to lock the valve element in a fully open position or a fully closed position (paragraph 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson to incorporate the teachings of Beard et al to provide for a manual override operable to lock the butterfly element in a fully open position or a fully closed position.  Doing so would be combining prior art elements according to known methods (the lockout of Beard et al with the butterfly controller of Simpson) to yield predictable results (to protect the butterfly valve controller from unauthorized use).
Regarding Claim 7, Beard et al teach where the manual override (124) comprises an override shaft rotatable between a first neutral position in which rotation of the butterfly element relative to the override shaft is permitted (Figure 10B), and a second override position in which rotation of the butterfly element relative to the override shaft is prevented by interaction of part of the butterfly element with part of the override shaft (Figure 10A).  
Regarding Claim 8, Beard et al teach where the manual override shaft is rotatable to a third override position in which rotation of the butterfly element relative to the override shaft is prevented by interaction of part of the butterfly element with part of the override shaft (Figure 10C).  
Regarding Claim 9, Beard et al teach where the override shaft comprises a slot (152) and the butterfly element comprises a pin (186) constrained within the slot, wherein in the first neutral position the pin is permitted to move by rotation of the butterfly element within the slot (Figure 10B), and wherein in the second override position the slot is rotated relative to the butterfly element so that the pin abuts a first abutment surface of the slot (Figure 10A).  
Regarding Claim 10, Beard et al teach a locking key (132) urged against the override shaft and received in a first recess (151b) therein when the override shaft is in the first neutral position (Figure 10B).  
Regarding Claim 11, Beard et al teach the override shaft comprises a second recess (151a), wherein in the second override position the locking key is received by the second recess (Figure 10A).  
Regarding Claim 12, Beard et al teach the override shaft comprises a third recess, (151c) wherein in the third override position the locking key is received by the third recess (Figure 10C).  
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 9,110,475) in view of Ball et al (US 5,067,506).
Regarding Claims 14 and 15, Simpson discloses where the butterfly valve assembly is used in an aircraft system (Col 1, lines 9-12), but fails to disclose where the system is an anti-ice system for an aircraft.
Ball et al teach a butterfly valve assembly (Figure 1) for use in an anti-ice system of an aircraft (Col 10, lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson to incorporate the teachings of Ball et al to provide for where the system is an anti-ice system for an aircraft.  Doing so would be combining prior art elements according to known methods (using the butterfly valve of Simpson with the system of Ball et al) to yield predictable results (to provide fluid control through the anti-ice system).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chronister et al (US 5,819,791); Kesner at al (US 8,047,226); Banta et al (US 2010/0006165).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753